Citation Nr: 0003628	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-04 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals, mixed 
cephalgia, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for prostatitis.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to March 
1959 and from July 1966 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which, in part, continued 
a 10 percent evaluation for residuals, mixed cephalgia and a 
noncompensable evaluation for prostatitis.


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as an 
allegation that a service connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Having submitted well grounded claims, the VA has a 
duty to assist the veteran in its development.  See 
38 U.S.C.A. § 5107(a).  This duty has not yet been fully met, 
and this case, therefore, is not ready for appellate 
disposition for the reasons that follow.

The veteran was afforded VA examinations in January and 
September 1997, which evaluated his cephalgia and 
prostatitis.  The veteran reported headaches for 24 years and 
had a headache most of the time.  Once a week he had a 
headache that was more severe.  The headaches were in the 
frontal area and were described as dull, steady pain.  There 
was no known aggravant and the headaches were relieved by 
lying down and going to sleep in a dark room and taking 
Tylenol 3.  The veteran reported that the headaches had not 
changed much in intensity, duration, or frequency, and they 
were oftentimes associated with nausea, and he had frequent 
visual aura of bright spots prior to a headache.  The 
diagnosis was migraine headaches.

During his VA examination for prostatitis, the veteran 
reported taking Bactrim or similar medicine.  Other times he 
reported nocturia a couple of times and sometimes had some 
urgency.  He frequently had the sensation of not emptying his 
bladder completely and was not incontinent.  The diagnoses 
were history of prostatitis.  Symptoms of prostatism.  
Physical examination normal.  Urinalysis did not show 
evidence of infection at that time.

In his February 1998 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran claimed that symptoms of his headaches 
and prostatitis were worse than reflected in the 1997 VA 
examinations.  The veteran claimed that he had migraine 
headaches occurring approximately once every 10 to 15 days 
and that over the counter medications did not alleviate his 
pain.  Concerning his prostatitis, the veteran indicated that 
he took a daily dose of Bactrim, Septra and Ciprofloxacin and 
his discomfort was reduced to a tolerable level after taking 
the Ciprofloxacin.  The veteran complained of leakage, 
difficulty starting to urinate and an intermittent weak flow.  
Approximately once every three to four months his discomfort 
reoccurs requiring two tablets of Bactrim for five days.  The 
doctors told the veteran that he has a "boggy" prostate. 

Since the last VA examinations were conducted in 1997 and the 
veteran contends that his prostatitis and headache symptoms 
have worsened, the Board finds that current VA examinations 
are in order to ascertain the severity of the veteran's 
headaches and prostatitis.

The record also reflects that additional evidence in support 
of the veteran's claim for an increased rating for 
prostatitis was associated with the veteran's claims folder 
since the most recent Supplemental Statement of the Case was 
issued in February 1998.  This evidence consists of private 
outpatient documents from Bragg Family Practice and a note 
written by the veteran describing his condition.

The Board notes that any pertinent evidence that is accepted 
by the Board must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, unless 
this procedural right is waived by the appellant.  See 
38 C.F.R. § 20.1304(c) (1999).  The additional evidence in 
this case appears to have been received without waiver of the 
veteran's right to have that evidence initially considered by 
the RO.  In this respect, no written waiver is contained in 
the claims folder.  As such, this matter must also be 
remanded in accordance with 38 C.F.R. § 19.31 and 20.1304(c).  
See also 38 C.F.R. § 19.9 (1999).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
report the name of any VA medical 
facilities and private facilities, which 
are currently treating the veteran for 
the claimed disabilities.

2.  The RO should schedule the veteran 
for VA examinations to assess the 
severity of his service-connected 
headaches and prostatitis.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner.  The examiner is requested to 
note on the examination report whether 
the claims folder was reviewed.  All 
pertinent tests and studies must be 
completed.  

3.  After the above requested development 
has been completed, the RO should again 
review the case on the basis of all the 
evidence of record, to include the 
evidence submitted directly to the Board 
subsequent to the issuance of the 
February 1998 Statement of the Case.  If 
the benefit sought on appeal remains 
denied, the veteran should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status the veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




